13 Cal. App. 2d 274 (1936)
THE PEOPLE, Respondent,
v.
CLIFFORD W. WHELAN, Appellant.
Crim. No. 293. 
California Court of Appeals. Fourth Appellate District.  
April 16, 1936.
 No appearance for Appellant. *275  Webb, Attorney-General, Dan F. Conway, District Attorney (Fresno County), Thomas Whelan, District Attorney (San Diego County), and William P. Mahedy, Deputy District Attorney, for Respondent.
 Marks, J.
 The clerk's and the reporter's transcripts in this action were filed in the office of the clerk of this court on March 3, 1936, and the case was placed on the calendar for argument on April 14, 1936. [1] No briefs have been filed and no appearance has been made for defendant. The People moved to affirm the judgment under the provisions of section 1253 of the Penal Code. It is evident that the motion must be granted.
 Judgment affirmed./
 Barnard, P. J., and Jennings, J., concurred.